Citation Nr: 0806674	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  98-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
schizophrenia prior to May 18, 1999.

2.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia as of May 18, 1999.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for a 
psychiatric disorder.  In June 2003, the RO increased the 
evaluation for the psychiatric disorder to 50 percent 
disabling, effective May 18, 1999.
 
In April 2007, the Board issued a decision denying 
entitlement to a rating in excess of 30 percent rating for 
schizophrenia for the period prior to May 18, 1999, and to a 
rating in excess of 50 percent for the period as of May 18, 
1999.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in an October 2007 order, the Court granted a Joint 
Motion for Remand filed by the parties to the action, and 
vacated and remanded the case to the Board. 

The Board's December 2003 remand referred the issue of 
service connection for hypertension to the RO for appropriate 
action.  Inasmuch as there is no indication that the RO 
thereafter took any action on that claim, the Board again 
refers the matter of service connection for hypertension to 
the RO for appropriate action.

In a December 2007 statement, the veteran's representative 
raised the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  This matter therefore is also referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Joint Motion for Remand granted by the Court essentially 
concluded that the Board did not support its decision with an 
adequate discussion of the evidence.  The Joint Motion 
specified that the Board, in readjudicating the claims, 
should fully assist the veteran by seeking any other evidence 
necessary to support its decision.

Following return of the case to the Board, the veteran's 
attorney submitted a December 2007 statement in which he 
requested that the Board remand the case for "all of the 
veteran's private and VA medical records."  He was not more 
specific.  He also requested that VA schedule the veteran for 
another VA examination.

Given the representative's suggestion that there are 
outstanding and relevant private and VA medical records, the 
Board will remand the case for further development.  The 
Board points out, however, that VA is not obligated to obtain 
records for the veteran unless he adequately identifies those 
records, and, in the case of private records, authorizes VA 
to obtain them.  See 38 U.S.C.A. § 5103A(b).  The veteran and 
his representative are reminded that the duty to assist is 
not always a one-way street, and if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  He and his representative are also advised that 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that the record contains a Social Security 
Award Certificate for the veteran showing his receipt of 
disability benefits from the Social Security Administration 
(SSA) in 1977.  At his May 2001 VA examination, the veteran 
reported that he continued to receive disability benefits 
from the SSA.  Notably, there is no indication that the RO 
has attempted to obtain any medical records for the veteran 
held by SSA.  As those records are potentially germane to the 
instant appeal, they must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board is also of the opinion, given the likelihood that 
the record will be supplemented with additional medical 
records while the case is in remand status, that the veteran 
should be afforded another VA examination.

The Board lastly notes that while the veteran received notice 
under 38 U.S.C.A. § 5103(a) in May 2001, May 2004, January 
2005, July 2005, and August 2005 as to his claims, in a 
recent opinion the Court established enhanced notification 
duties with respect to increased rating claims.  
Specifically, in Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), the Court held that a notice 
letter must inform the veteran that, to substantiate a claim, 
he or she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court specifically took issue with a notice letter advising 
the appellant that to substantiate his claim, the evidence 
must show that his disorder had "gotten worse." 

In this case, the above notice letters did not provide the 
veteran with the type of notification now required by 
Vazquez-Flores.  The letters instead alternately advised the 
veteran that to substantiate his claims, the evidence must 
show that the condition at issue has "increased in 
severity" or "gotten worse."  On remand, the veteran 
should be provided with appropriate 38 U.S.C.A. § 5103(a) 
notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must advise the veteran of the 
information and evidence necessary to 
substantiate his increased rating claims 
with the specificity required by Vazquez-
Flores.  The letter must specifically 
inform the veteran which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran, 
through his representative, and request 
that he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private who 
may possess additional records pertinent 
to his claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran which have not 
been secured previously.  In any event, 
the RO should obtain medical records for 
the veteran from the San Juan, Puerto 
Rico VA Medical Center for November 2005 
to the present.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  The RO should attempt to obtain a 
copy of any SSA decision awarding 
disability benefits for the veteran, 
copies of all medical records upon which 
any such SSA disability benefit award was 
based, and a copy of any medical records 
associated with any subsequent disability 
determinations by the SSA for the 
veteran. 

5.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
veteran by a physician with appropriate 
expertise to determine the extent of his 
service-connected psychiatric disorder.  
The examiner should indicate with respect 
to each of the psychiatric symptoms 
identified under the schedular criteria 
for rating mental disorders whether such 
symptom is a symptom of the veteran's 
service-connected psychiatric disorder.  
The examiner should also provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected 
psychiatric disorder, to include whether 
it renders the veteran unemployable, and 
a global assessment of functioning score 
with an explanation of the significance 
of the score assigned.

All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The claims files must be made available 
to the examiner.  

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  The RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefits sought on 
appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

